          Case 3:18-cv-05929-BHS-JRC Document 45 Filed 03/25/20 Page 1 of 3




 1                                                 HONORABLE JUDGE BENJAMIN H. SETTLE
                                                  MAGISTRATE JUDGE J. RICHARD CREATURA
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9   WILLIAM MARTIN,                                       NO. 3:18-cv-05929-BHS-JRC
10                             Plaintiff,                  DEFENDANTS’ REPLY TO
                                                           PLAINTIFF’S RESPONSE TO
11          v.                                             THEIR MOTION FOR
                                                           SUMMARY JUDGMENT
12   JEFF UTTECHT, et al.,
                                                           NOTE ON MOTION
13                             Defendants.                 CALENDAR: April 3, 2020
14
                                             I.      REPLY
15
     A.     Video Evidence Confirms Wonders’ Pat Searches of Martin Were Objectively
16          Brief, Appropriate, and Routine
17          Martin’s litigation is the continuation of a series of allegations that led the Department

18   to conduct three separate PREA investigations, each of which determined Martin’s

19   allegations to be unfounded. Dkt. No. 37, Declaration of Stephen Bolinger (Bolinger Decl.)

20   ¶¶ 9–12, 15–16.

21          The second of these investigations focused on Martin’s claim that Jerry Wonders

22   groped Martin during a pat search on September 6, 2018. Dkt. No. 36, Declaration of

23   Marko Pavela (Pavela Decl.) Exhibit 3; Bolinger Decl. ¶ 12. In conducting this investigation,

24   the Department reviewed surveillance video of the exact pat search where Martin accused

25   Wonders of groping Martin. Bolinger Decl. Exhibit 4. Not only did the video exonerate

26   Wonders internally of any inappropriate groping, but also led to an observation that “if any


       DEFENDANTS’ REPLY TO                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S RESPONSE TO THEIR                                             PO Box 40116
       MOTION FOR SUMMARY JUDGMENT                                           Olympia, WA 98504-0116
       NO. 3:18-cv-05929-BHS-JRC                                                  (360) 586-1445
             Case 3:18-cv-05929-BHS-JRC Document 45 Filed 03/25/20 Page 2 of 3




 1   scrutiny could be made, [these pat searches] were not as thorough as they might have been.”
 2   Dkt. No. 38, Declaration of Joshua Cruger (Cruger Decl.) Ex. 1.
 3             Because the accusation against Wonders was so demonstrably false, Martin was
 4   infracted for providing false information during a sexual misconduct investigation.
 5   Bolinger Decl. ¶ 14. Such an action is a rare response from the Department, reserved for only
 6   the most obvious instances of lying to investigators. Id.
 7             This same video has now been put before the Court, and Martin has had a chance to
 8   review it as well. Pavela Decl. ¶ 15; Second Declaration of Marko Pavela ¶ 3. Through
 9   response, Martin maintains this video captures “sexually inappropriate behavior.” Dkt. No.
10   40, at 6. Defendants submit that review of this video will allow the Court to determine that
11   Wonders’ pat searches of Martin were objectively brief, appropriate, and routine; and that
12   Martin’s bare accusations are not the type of evidence that would allow Martin’s claims of
13   “groping” to survive summary judgment here. See Anderson v. Liberty Lobby, Inc., 477 U.S.
14   242, 249 (1986) (“[T]here is no issue for trial unless there is sufficient evidence favoring the
15   nonmoving party for a jury to return a verdict for that party.” (citation omitted)).
16   B.        The Remainder of Martin’s Claims, Even Viewed in the Light Most Favorable to
               Martin, are Insufficient to Survive Summary Judgment
17

18             The remainder of Martin’s response is dedicated to either accusing the Defendants of
19   lying about insulting Martin, or of participating in a conspiracy to fraudulently document
20   various encounters between Martin and staff. But, and as argued previously, name calling,
21   even if this had occurred, is not enough to invoke the Constitution. Somers v. Thurman,
22   109 F.3d 614, 624 (9th Cir. 1997) cert. denied, 522 U.S. 852 (1997). As to Martin’s
23   conclusory allegations of fraud, such bare claims are insufficient to create the genuine issues
24   of material fact Martin’s lawsuit requires to survive summary judgment here.
25   ///
26   ///


           DEFENDANTS’ REPLY TO                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
           PLAINTIFF’S RESPONSE TO THEIR                                        PO Box 40116
           MOTION FOR SUMMARY JUDGMENT                                      Olympia, WA 98504-0116
           NO. 3:18-cv-05929-BHS-JRC                                            (360) 586-1445
         Case 3:18-cv-05929-BHS-JRC Document 45 Filed 03/25/20 Page 3 of 3




 1   Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990); see also Ashcroft v. Iqbal, 556 U.S.
 2   662, 678 (2009) (Articulating the standard for pleading under Rule 8, the Court holds a
 3   Plaintiff must provide “more than an unadorned, the-defendant-unlawfully-harmed-me
 4   accusation.”).
 5                                     II.    CONCLUSION
 6          In spite of video evidence demonstrating that Wonders’ pat searches of Martin were
 7   objectively brief, appropriate, and routine, Martin has doubled down on false accusations
 8   against the Defendants. Accordingly, Defendants once again request dismissal of Martin’s
 9   claims against them, with prejudice.
10          RESPECTFULLY SUBMITTED this 25th day of March, 2020.
11                                              ROBERT W. FERGUSON
                                                Attorney General
12
                                                s/ Marko L. Pavela
13                                              MARKO L. PAVELA, WSBA #49160
                                                Assistant Attorney General
14                                              Corrections Division
                                                P.O. Box 40116, Olympia, WA 98504-0116
15                                              360-586-1445
                                                Marko.Pavela@atg.wa.gov
16

17

18

19

20

21

22

23

24

25

26


       DEFENDANTS’ REPLY TO                          3              ATTORNEY GENERAL OF WASHINGTON
                                                                            Corrections Division
       PLAINTIFF’S RESPONSE TO THEIR                                          PO Box 40116
       MOTION FOR SUMMARY JUDGMENT                                        Olympia, WA 98504-0116
       NO. 3:18-cv-05929-BHS-JRC                                              (360) 586-1445
